UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CUSTODIO GONZALES, individually and on behalf
of others similarly situated,

                                Plaintiff,
                                                        CIVIL ACTION NO.: 19 Civ. 9201 (JPO) (SLC)
         against
                                                                           ORDER
SANTIAGO QUEZADA, et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         The parties were ordered to file a Report of Rule 26(f) Meeting and Proposed Case

Management Plan by Tuesday, December 31, 2019. (ECF No. 10). The parties are ORDERED to

file Report of Rule 26(f) by Friday, January 3, 2020, including an explanation for their failure to

comply with the Court’s prior order.



Dated:             New York, New York
                   January 2, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
